 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE TELLEZ,                                        Case No.: 3:19-cv-1072-LAB-WVG
     CDCR #BF-5313,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       [ECF No. 2];
     CALIFORNIA DEP’T OF
16   CORRECTIONS AND                                     2) DENYING MOTION TO
17   REHABILITATION; SCOTT KERNEN;                       APPOINT COUNSEL [ECF No. 3]
     DANIEL PARAMO; KATHLEEN
18   ALLISON; KATHERINE TEBROCK.                         AND
19                                   Defendants.
                                                         3) DISMISSING COMPLAINT FOR
20
                                                         FAILING TO STATE A CLAIM
21                                                       PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                         AND § 1915A(b)
22
23
           Plaintiff, Jose Tellez, an inmate currently incarcerated at the Richard J. Donovan
24
     Correctional Facility (“RJD”) located in San Diego, California has filed a civil rights
25
     Complaint pursuant to 42 U.S.C. § 1983 (ECF No. 1). In addition, Plaintiff has filed a
26
     Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), along
27
     with a Motion to Appoint Counsel (ECF Nos. 2, 3).
28

                                                     1
                                                                              3:19-cv-1072-LAB-WVG
 1   I.    Plaintiff’s IFP Motion
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
 8   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
 9   Bruce v. Samuels, __ S. Ct. __, 136 S. Ct. 627, 629 (U.S. 2016); Williams v. Paramo,
10   775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
11   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
12   Cir. 2002).
13         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
15   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner
20   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
21   custody of the prisoner then collects subsequent payments, assessed at 20% of the
22   preceding month’s income, in any month in which his account exceeds $10, and forwards
23   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2014). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                 3:19-cv-1072-LAB-WVG
 1         Plaintiff has submitted a certified copy of his inmate trust account statement
 2   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. CAL. CIVLR 3.2. His trust account statement
 3   indicates he has insufficient funds from which to pay a partial initial filing fee at this
 4   time. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be
 5   prohibited from bringing a civil action or appealing a civil action or criminal judgment
 6   for the reason that the prisoner has no assets and no means by which to pay the initial
 7   partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28
 8   U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
 9   based solely on a “failure to pay . . . due to the lack of funds available to him when
10   payment is ordered.”).
11         Therefore, the Court grants Plaintiff leave to proceed IFP and directs the Acting
12   Secretary for the California Department of Corrections and Rehabilitation (“CDCR”) to
13   collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914 and
14   forward them to the Clerk of the Court pursuant to the installment payment provisions set
15   forth in 28 U.S.C. § 1915(b)(1). See id.
16   II.   Motion for Appointment of Counsel
17         Plaintiff also requests that the Court appoint him counsel in this matter. (See ECF
18   No. 3.) All documents filed pro se are liberally construed, and “a pro se complaint,
19   however inartfully pleaded, must be held to less stringent standards than formal pleadings
20   drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v.
21   Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted)). But there is no
22   constitutional right to counsel in a civil case; and none of Plaintiff’s pleadings to date
23   demand that the Court exercise its limited discretion to request than an attorney represent
24   him pro bono pursuant to 28 U.S.C. § 1915(e)(1) at this stage of the case. See Lassiter v.
25   Dept. of Social Servs., 452 U.S. 18, 25 (1981); Agyeman v. Corr. Corp. of America, 390
26   F.3d 1101, 1103 (9th Cir. 2004). Only “exceptional circumstances” support such a
27   discretionary appointment. Terrell v. Brewer, 935 F.3d 1015, 1017 (9th Cir. 1991);
28   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Exceptional circumstances exist

                                                    3
                                                                                3:19-cv-1072-LAB-WVG
 1   where there is cumulative showing of both a likelihood of success on the merits and a
 2   demonstrated inability of the pro se litigant to articulate his claims in light of their legal
 3   complexity. Id.
 4          As currently pleaded, Plaintiff’s Complaint demonstrates that while he may not be
 5   formally trained in law, he nevertheless may be capable of articulating the facts and
 6   circumstances relevant to his claims, which are typical and not legally “complex.”
 7   Agyeman, 390 F.3d at 1103. Moreover, for the reasons discussed below, Plaintiff has yet
 8   to show he is likely to succeed on the merits of his claims. Therefore, the Court DENIES
 9   Plaintiff’s Motion for Appointment of Counsel (ECF No. 3).
10   III.   Legal Standards for Screening Complaint Pursuant to 28 U.S.C.
            §§ 1915(e)(2)(B) and 1915A(b)
11
12          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
13   Answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
14   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
15   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
16   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
17   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
18   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
19   the targets of frivolous or malicious suits need not bear the expense of responding.’”
20   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
21   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
22          “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
25   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
26   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
27   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
28   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,

                                                    4
                                                                                 3:19-cv-1072-LAB-WVG
 1   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 2   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 3           A.    Plaintiff’s allegations
 4           Plaintiff was initially housed at RJD, “following a criminal conviction,” on
 5   February 22, 2018. (Compl. at 9.) At that time, Plaintiff was “classified as in need of
 6   protective custody or as a sensitive needs yard (“SNY”)” inmate. (Id.) Plaintiff was also
 7   designated an “enhanced out patient (“EOP”) with a qualified mental health disability.”
 8   (Id.)
 9           On April 14, 2017, the CDCR, “under the direction of Department Secretary Scott
10   Kernan, issued a policy directive called ‘Expanding the Transition away from Designated
11   General Population and SNY EOP.” (Id.) Plaintiff claims that the CDCR has been
12   “historically known” to hold “notorious prison gang populations in the general population
13   (“GP”) and these inmates were a threat to Plaintiff being SNY designated.” (Id.)
14           On November 30, 2017, Kathleen Allison, “acting as Director of CDCR’s Division
15   of Adult Institutions,” along with Katherine Tebrock, “Deputy Director of CDCR’s
16   statewide Mental Health Program, issued a memorandum setting into action a policy to
17   refuse SNY to EOP inmates.” (Id. at 10.) In “response to the policy directive,” Plaintiff
18   claims that Daniel Paramo, RJD’s Warden, “began to refuse EOP inmates SNY custody.”
19   (Id.)
20           Plaintiff had previously been housed at Wasco State Prison and when he was
21   transferred to RJD, he claims he was “clearly separated in the bus from inmates
22   designated” general population. (Id.) When Plaintiff arrived at RJD he was housed in a
23   general population yard “occupied by numerous prison gangs.” (Id. at 11.) The other
24   inmates on the bus that transferred with Plaintiff were housed with him and “were aware”
25   that Plaintiff was designated as an “SNY inmate.” (Id.)
26           On August 16, 2018, Plaintiff was “instructed by a correctional officer” to “report
27   to receiving and release (“R&R”) to collect his property.” (Id.) At the time he was told
28   to report, other inmates “were freely engaged in yard recreation.” (Id.) While Plaintiff

                                                     5
                                                                                  3:19-cv-1072-LAB-WVG
 1   was walking to the R&R, an “Hispanic inmate with long black hair attempted to murder
 2   Plaintiff for his SNY status by sneaking behind him and painfully and shockingly
 3   slashing his throat.” (Id.) Correctional officers “sounded a [siren] by calling an
 4   emergency code and intervened.” (Id.) They also “summoned medical treatment to tend
 5   to Plaintiff’s injury and he was eventually given numerous stitches to mend his slashed
 6   throat.” (Id. at 12.)
 7           Plaintiff alleges the “culprit was apprehended, placed in administrative segregation
 8   and eventually referred to the San Diego District Attorney’s Office for allegations of
 9   attempted murder.” (Id.) Plaintiff was “hospitalized in acute suicide prevention.” (Id. at
10   13.) Plaintiff was later “released to RJD Facility E.” (Id.) Plaintiff alleges Facility E
11   frequently housed inmates who “refused to house with inmates who are SNY or PC.”
12   (Id.)
13           In February of 2019, the inmate who had “attempted to murder Plaintiff, despite
14   having been apprehended, approached Plaintiff on the Facility E yard.” (Id.) Plaintiff
15   alleges this inmate “confrontationally told Plaintiff that he slit his throat.” (Id.) This
16   inmate further told Plaintiff that he had “paper work” which Plaintiff claims is a “prison
17   gang tactic that is commonly used to validate a ‘snitch.’” (Id.) Plaintiff “managed to exit
18   the conversation.” (Id.)
19           Plaintiff “again encountered the inmate” who asked Plaintiff “if he could influence
20   his pending litigation by refuting he was a victim” and “offered to compensate Plaintiff
21   with meth.” (Id.) Ultimately, Plaintiff “believes the case was rejected by the San Diego
22   District Attorney.” (Id.)
23           B.    42 U.S.C. § 1983
24           Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
25   privileges, or immunities secured by the Constitution and laws” of the United States.
26   Wyatt v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must
27   allege two essential elements: (1) that a right secured by the Constitution or laws of the
28   United States was violated, and (2) that the alleged violation was committed by a person

                                                    6
                                                                                3:19-cv-1072-LAB-WVG
 1   acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of
 2   Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006).
 3         C.     Individual liability
 4         Plaintiff argues that Defendants Kernan, Paramo, Allison and Tebrock
 5   “implemented a deficient policy, with deliberate indifference or reckless disregard of
 6   Plaintiff’s safety” in violation of his Eighth Amendment rights. (Compl. at 15.)
 7   However, Plaintiff fails to state a plausible claim for relief under § 1983 because he fails
 8   to include “further factual enhancement” which describes how or when Defendants were
 9   actually aware of a serious risk of harm to Plaintiff. Iqbal, 556 U.S. at 678 (citing
10   Twombly, 550 U.S. at 557).
11         There is no respondeat superior liability under 42 U.S.C. § 1983. Palmer v.
12   Sanderson, 9 F.3d 1433, 1437-38 (9th Cir. 1993). “Because vicarious liability is
13   inapplicable to ... § 1983 suits, [Plaintiff] must plead that each government-official
14   defendant, through the official’s own individual actions, has violated the Constitution.”
15   Iqbal, 556 at 676; see also Jones v. Community Redevelopment Agency of City of Los
16   Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at
17   least me degree of particularity overt acts which defendants engaged in” in order to state
18   a claim).
19         As currently pleaded, Plaintiff’s Complaint offers no factual detail from which the
20   Court might reasonably infer a plausible claim for relief based on a violation of any
21   constitutional right on the part of Kernan, Paramo, Allison or Tebrock. Instead, Plaintiff
22   simply identifies these Defendants as violating his constitutional rights “by exercising
23   power possessed by virtue of state law and was possible only because [these]
24   wrongdoer[s] [were] clothed with authority of state law.” (Compl. at 2.) But Fed. R. Civ.
25   P. 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me
26   accusation,” and in order “[t]o survive a motion to dismiss, a complaint must contain
27   sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on
28   its face.’” Iqbal, 662 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 570). And a

                                                     7
                                                                                 3:19-cv-1072-LAB-WVG
 1   supervisory official may only be held liable under § 1983 if Plaintiff alleges his “personal
 2   involvement in the constitutional deprivation, or … a sufficient causal connection
 3   between the supervisor’s wrongful conduct and the constitutional violation.” Keates v.
 4   Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018); Starr v. Baca, 652 F.3d 1202, 1207 (9th
 5   Cir. 2011).
 6           Plaintiff makes no such allegations in his Complaint. Therefore, the Court sua
 7   sponte dismisses Defendants Kernan, Paramo, Allison and Tebrock based on Plaintiff’s
 8   failure to state a plausible individual liability claim against any of them. See 28 U.S.C.
 9   § 1915(e)(2)(B)(ii) and § 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Rhodes, 621 F.3d at
10   1004.
11           D.    Eighth Amendment claims
12           Plaintiff does raise serious allegations in which he claims he was physically
13   assaulted while housed at RJD. (See Compl. at 11.) Specifically, he alleges that while he
14   was walking in the yard, an “Hispanic inmate” attempted to “murder Plaintiff for his
15   SNY status by sneaking behind him and painfully and shockingly slashing his throat.”
16   (Id.) Plaintiff also alleges, despite the grave nature of the attack, he was housed with this
17   inmate at a later date. (See id. at 13.)
18           Specifically, while the Eighth Amendment requires officials take reasonable
19   measures to guarantee the safety and well-being of prisoners, Farmer v. Brennan, 511
20   U.S. 825, 832–33 (1994); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000), to state an
21   Eighth Amendment failure to protect claim Plaintiff must allege facts sufficient to
22   plausibly show that (1) he faced conditions posing a “substantial risk of serious harm” to
23   his health or safety, and (2) the individual prison official he seeks to hold liable was
24   “deliberately indifferent” to those risks. Farmer, 511 U.S. at 837; Thomas v. Ponder, 611
25   F.3d 1144, 1150 (9th Cir. 2010). To demonstrate deliberate indifference, Plaintiff must
26   allege facts sufficiently to plausibly show that each defendant both knew of and
27   disregarded a substantial risk of serious harm to his health and safety. Farmer, 511 U.S.
28   at 837. Thus, Plaintiff must allege that each person he seeks to sue was “both … aware of

                                                   8
                                                                               3:19-cv-1072-LAB-WVG
 1   facts from which the inference could be drawn that a substantial risk of serious harm
 2   exist[ed], and [that] he ... also dr[e]w that inference.” Id.
 3         Here, Plaintiff does not identify any individual RJD prison officials who were
 4   aware, or should have been aware, that Plaintiff faced a “substantial risk of serious
 5   harm.” Id. Moreover, Plaintiff does not identify any RJD prison officials who were
 6   aware that Plaintiff was housed on the same yard as his alleged attacker. Therefore,
 7   Plaintiff has failed to state an Eighth Amendment claim upon which relief may be
 8   granted.
 9         E.     Americans with Disabilities claims
10         Plaintiff also alleges that the CDCR has “discriminated against Plaintiff by
11   knowingly refusing to provide safe housing because of his mental illness in violation of
12   the Americans with Disabilities Act (“ADA”).” (Compl. at 15.) The Americans with
13   Disabilities Act, 42 U.S.C. § 12132, applies in the prison context. See 42 U.S.C.
14   § 12131(1)(B); U.S. v. Georgia 546 U.S. 151, 154 (2006). In order to state a claim under
15   Title II of the ADA, however, a plaintiff must allege:
16                (1)‘is an individual with a disability;’ (2) he ‘is otherwise qualified to
                  participate in or receive the benefit of some public entity’s services,
17
                  programs, or activities;’ (3) he ‘was either excluded from participation in or
18                denied the benefits of the public entity's services, programs, or activities, or
                  was otherwise discriminated against by the public entity;’ and (4) ‘such
19
                  exclusion, denial of benefits, or discrimination was by reason of [his]
20                disability.’
21
22   O’Guinn v. Lovelock Correctional Center, 502 F.3d 1056, 1060 (9th Cir. 2007) (citing
23   McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004) (quoting Thompson v.
24   Davis, 295 F.3d 890, 895 (9th Cir. 2002) (per curiam)).
25         In order to recover damages under Title II of the ADA, Plaintiff “must prove
26   intentional discrimination on the part of the defendant.” Duvall v. County of Kitsap, 260
27   F.3d 1124, 1138 (9th Cir. 2001) (citing Ferguson v. City of Phoenix, 157 F.3d 668, 674
28   (9th Cir. 1998) (footnote omitted)). The Ninth Circuit further held that deliberate

                                                     9
                                                                               3:19-cv-1072-LAB-WVG
 1   indifference is the applicable standard to determine whether there was intentional
 2   discrimination by a defendant. Id. As stated above with regard to his Eighth Amendment
 3   claim, Plaintiff has failed to allege facts sufficient to show any of the named Defendants
 4   were deliberately indifferent because there are no allegations that any of the named
 5   Defendants were actually aware that there was a substantial risk of serious harm to his
 6   health and safety. Moreover, there are no allegations that the named Defendants were
 7   actually aware that Plaintiff is alleged to suffer from a mental disability. Therefore,
 8   Plaintiff has not alleged facts sufficient to show that he was intentionally discriminated
 9   against on the basis of his disability and thus, the Court finds Plaintiff has failed to state a
10   claim under Title II of the ADA.
11         F.     Leave to Amend
12         A pro se litigant must be given leave to amend his or her complaint to state a claim
13   unless it is absolutely clear the deficiencies of the complaint cannot be cured by
14   amendment. See Lopez, 203 F.3d at 1130 (noting leave to amend should be granted when
15   a complaint is dismissed under 28 U.S.C. § 1915(e) “if it appears at all possible that the
16   plaintiff can correct the defect”). Therefore, while the Court finds Plaintiff’s Complaint
17   fails to state any claim upon which relief can be granted, it will provide him a chance to
18   fix the pleading deficiencies discussed in this Order. See Akhtar v. Mesa, 698 F.3d 1202,
19   1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
20   IV.   Conclusion and Order
21         Good cause appearing, the Court:
22         1.     DENIES Plaintiff’s Motion for Appointment of Counsel (ECF No. 3)
23   without prejudice.
24         2.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
25   (ECF No. 2).
26         3.     DIRECTS the Acting Secretary of the CDCR, or his designee, to collect
27   from Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
28   monthly payments from his account in an amount equal to twenty percent (20%) of the

                                                    10
                                                                                 3:19-cv-1072-LAB-WVG
 1   preceding month’s income and forwarding those payments to the Clerk of the Court each
 2   time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
 3   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
 4   ASSIGNED TO THIS ACTION.
 5         4.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
 6   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
 7         5.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 8   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b) and GRANTS
 9   him forty-five (45) days leave from the date of this Order in which to file an Amended
10   Complaint which cures all the deficiencies of pleading noted. Plaintiff’s Amended
11   Complaint must be complete in itself without reference to his original pleading.
12   Defendants not named and any claims not re-alleged in the Amended Complaint will be
13   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
14   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
15   the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that
16   claims dismissed with leave to amend which are not re-alleged in an amended pleading
17   may be “considered waived if not repled.”).
18         6.    DIRECTS the Clerk of Court to mail to Plaintiff, together with this Order, a
19   blank copy of the Court’s form “Complaint under the Civil Rights Act, 42 U.S.C.
20   § 1983” for his use in amending.
21         IT IS SO ORDERED.
22
23   Dated: August 5, 2019
24                                            HON. LARRY ALAN BURNS
                                              Chief United States District Judge
25
26
27
28

                                                   11
                                                                            3:19-cv-1072-LAB-WVG
